DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16, as appropriate, of U.S. Patent No. 10,822,529 (hereinafter “Lin”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, Lin’s claim 1 is directed to a multi-layered anisotropic conductive adhesive, comprising: 
	an upper conductive adhesive layer having a thickness of from 20 µm to 40 µm; 
	a lower conductive adhesive layer having a thickness of from 20 µm to 40 µm, wherein the upper conductive adhesive layer and the lower conductive adhesive layer each comprise a plurality of metal conductive particles having particle sizes in a range of from 2 µm to 50 µm, and wherein the plurality of metal conductive particles are composed of a mixture including a plurality of dendritic metal conductive particles, a plurality of acicular metal conductive particles and a plurality of flaky metal conductive particles, and a weight ratio of the plurality of dendritic metal conductive particles to the plurality of acicular metal conductive particles is from 1:5 to 5:1, a weight ratio of the plurality of acicular metal conductive particles to the plurality of flaky metal conductive particles is from 1:4 to 4:1; 
	a conductive fabric layer having an upper side and a lower side with a thickness of from 5 µm to 30 µm, the conductive fabric layer being formed between the upper conductive adhesive layer and the lower conductive adhesive layer; and 
	a metal layer coated on at least one of the upper side and the lower side of the conductive fabric layer.  
	Regarding claim 2, in addition to the limitations of claim 1, Lin’s claim 2 recites the plurality of metal conductive particles are in an amount of from 25 wt% to 70 wt% in each of the upper conductive adhesive layer and the lower conductive adhesive layer.  
	Regarding claim 3, in addition to the limitations of claim 1, Lin’s claim 3 recites the upper conductive adhesive layer and the lower conductive adhesive layer comprise thermosetting adhesive resin.  
	Regarding claim 4, in addition to the limitations of claim 3, Lin’s claim 4 recites the thermosetting adhesive resin is in an amount of from 20 wt% to 75 wt% in each of the upper conductive adhesive layer and the lower conductive adhesive layer.  
	Regarding claim 5, in addition to the limitations of claim 3, Lin’s claim 5 recites a weight ratio of the plurality of metal conductive particles to the thermosetting adhesive resin is from 1:1 to 4:1.  
	Regarding claim 6, in addition to the limitations of claim 3, Lin’s claim 6 recites the thermosetting adhesive resin is at least one selected from the group consisting of an epoxy resin, an acrylic resin, a urethane resin, a silicone rubber resin, a poly-p-xylene resin, a bismaleimide-based resin, a phenolic resin, a melamine resin, and a polyimide resin.  
	Regarding claim 7, in addition to the limitations of claim 1, Lin’s claim 7 recites the conductive fabric layer is composed of fiber cloth selected from the group consisting of gridding cloth, plain weaving fabrics and non-woven fabrics.  
	Regarding claim 8, in addition to the limitations of claim 7, Lin’s claim 8 recites the fiber cloth has a plurality of micropores having sizes allowing for a smallest one of the metal conductive particles in the upper conductive adhesive layer and the lower conductive adhesive layer to pass therethrough.  
	Regarding claim 9, in addition to the limitations of claim 1, Lin’s claim 9 recites the metal layer on the conductive fabric layer is a copper nickel plating layer, a copper cobalt plating layer, a copper tin plating layer, a copper silver plating layer, a copper iron nickel plating layer, a copper gold plating layer or a copper plating layer.  
	Regarding claim 10, in addition to the limitations of claim 1, Lin’s claim 10 recites the particle sizes of the plurality of metal conductive particles are in a range of from 5 µm to 45 µm.  
	Regarding claim 11, in addition to the limitations of claim 1, Lin’s claim 11 recites the plurality of metal conductive particles are composed of a material comprising conductive alloy particles.  
	Regarding claim 12, in addition to the limitations of claim 1, Lin’s claim 12 recites the multi-layered anisotropic conductive adhesive further comprises two release layers formed below the lower conductive adhesive layer and on the upper conductive adhesive layer, respectively.  
	Regarding claim 12, in addition to the limitations of claim 12, Lin’s claim 13 recites the release layers are each a single-sided release film or a double-sided release film, and at least one of the release layers is a fluorine-coated polyester release film, a silicone oil-coated polyester release film, a matte polyester strippable film, a polyethylene release film or a polyethylene laminated paper layer.  
	Regarding claim 14, Lin’s claim 14 is directed to a method for preparing the multi-layered anisotropic conductive adhesive as discussed in the double patenting rejection of claim 1, comprising: 
	mixing the plurality of metal conductive particles having particle sizes in a range of from 2 µm to 22 µm with an adhesive resin at a weight ratio of from 1:1 to 4:1 to form a mixture, 
	wherein, per Lin’s claim 1, the plurality of metal conductive particles are, e.g., dendritic, acicular, and flaky forms; 
	coating the mixture on a specified release surface of a release layer to form the lower conductive adhesive layer; 
	adhering the conductive fabric layer to a surface of the lower conductive adhesive layer; 
	coating another mixture formed by mixing the plurality of metal conductive particles having particle sizes in a range of from 2 µm to 22 µm with the adhesive resin at a weight ratio of from 1:1 to 4:1 onto the other side of the conductive fabric layer to form the upper conductive adhesive layer; and 
	adhering the release layer to a surface of the upper conductive adhesive layer.  
	Regarding claim 15, in addition to the limitations of claim 14, Lin’s claim 15 recites the method further comprises pre-curing the lower conductive adhesive layer after adhering the conductive fabric layer to the surface of the lower conductive adhesive layer, and pre-curing the upper conductive adhesive layer after adhering the release layer to the surface of the upper conductive adhesive layer.  
	Regarding claim 16, in addition to the limitations of claim 14, Lin’s claim 16 further recites the mixture is identical to the another mixture.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 – 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 14, claim 14 recites “the plurality of metal conductive particles are in at least two shapes selected from the group consisting of dendritic, acicular, flaky and spherical forms” (ll. 5 – 7 of the claim).
	However, claim 1, upon claim 14 directly depends, requires three shapes, namely dendritic, acicular, and flaky forms (ll. 6 – 9 of the claim).  Accordingly, the requirement for “at least two shapes” as recited in claim 14 is broader than as required of claim 1.
	Regarding claims 15 and 16, each of claims 15 and 16 depends directly on claim 14.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 15 and 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the same reasons as claim 14.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783